182 S.W.3d 581 (2005)
James D. CORNELIUS, et al., Plaintiffs/Respondents
v.
John W. LIEBER, Jr., et al., Defendants/Appellants.
No. ED 85356.
Missouri Court of Appeals, Eastern District, Division Four.
November 1, 2005.
Motion for Rehearing and/or Transfer Denied January 9, 2006.
Application for Transfer Denied February 28, 2006.
*582 Lawrence Gerard Gillespie, Richard Edward Coughlin, Terri J. Johnson, co-counsels, Clayton, MO, for appellant.
William Arnold Hellmich II, Ronald D. Kwentus, co-counsel, St. Louis, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 9, 2006.

ORDER
PER CURIAM.
John W. Lieber, Jr. and Susan S. Lieber appeal from a trial court judgment entered in favor of James D. Cornelius and Athena T. Cornelius on their Petition in Equity to quiet title to certain real property by adverse possession. We have reviewed the briefs of the parties and the record on appeal and conclude that sufficient evidence existed from which the trial court could determine that the Building met the open and notorious requirement for adverse possession and that in balancing the equities, the trial court did not abuse its discretion in not enforcing Sunset Hills' setback requirements by ordering the removal of the Building. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).